Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al (US  20080080364 A1) hereinafter as Barak in view of Pragada et al (US 220140241265 A1 ) hereinafter as Pragada.
Regarding claim(s) 2,7,12,16,21 and 16 Barak discloses a method and apparatus for wireless communications (See Fig(s). 1 with wireless broadband communications system), comprising: 
transmitting a first orthogonal frequency-division multiple access (OFDMA) communications signal to a wireless node in a licensed spectrum (See ¶ 11, See Fig(s). 4, Point-to-Point (PTP) microwave backhaul operating in licensed bands or using unlicensed bands, OFDM (Orthogonal Frequency Division Multiplexing) ; 
transmitting, concurrently with the transmission of the first OFDMA communications signal, a second OFDMA communications signal to the wireless node in an unlicensed spectrum, wherein the second OFDMA communications signal in the unlicensed spectrum is time-synchronized with the first OFDMA communications signal in the licensed spectrum (See Fig(s). 4, See ¶ 15, ach node being able to provide multiple concurrent transmissions over multiple antennas, for example, MIMO (Multiple In Multiple Out) for point-to-point transmissions over a single link, See ¶ 17 each node including an RF transceiver and associated modem; an antenna arrangement in each node for providing multiple concurrent transmissions).
 Barak fails to disclose receiving a first single-carrier frequency-division multiple access (SC-FDMA) communications signal from the wireless node in the licensed spectrum; and receiving, concurrently with the reception of the first SC-FDMA communications signal, a second SC-FDMA communications signal from the wireless node in the unlicensed spectrum, wherein the second SC-FDMA communications signal is confined to an interleaved signal, wherein the interleaved signal increases a nominal bandwidth occupancy in the unlicensed spectrum.  
Pragada discloses receiving a first single-carrier frequency-division multiple access (SC-FDMA) communications signal from the wireless node in the licensed spectrum (See ¶ 32, See Fig(s). 1A, a framework may allow LTE-A devices to use licensed-exempt, unlicensed, or lightly licensed spectrums as a new bands. These bands may be used in addition to existing LTE-A bands, for example, to transmit to a user equipment (UE) in a downlink direction, or to the base-station in an uplink direction. Additional bandwidth may be of an unlicensed band, lightly licensed or a licensed band); 
and receiving, concurrently with the reception of the first SC-FDMA communications signal, a second SC-FDMA communications signal from the wireless node in the unlicensed spectrum (See ¶ 36, The communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods, such as code division multiple access (CDMA), time division multiple access (TDMA), frequency division multiple access (FDMA), orthogonal FDMA (OFDMA), single-carrier FDMA (SC-FDMA)) wherein the second SC-FDMA communications signal is confined to an interleaved signal , wherein the interleaved signal increases a nominal bandwidth occupancy in the unlicensed spectrum (See ¶ 79-80, 134, See Fig(s). 10, LTE-Advanced component carrier framework maybe extended whereby a primary carrier in licensed spectrum may provide control and connection establishment, and a new component carrier in licensed-exempt spectrum may provide bandwidth extension).  Interleaving provides for ordering sequence of the encoded bits is changed so that the burst of errors gets distributed across various codewords present in the data rather than being bound to a single codeword, thus also improving bandwidth efficiency.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Pragada within Barak, so as to enhance overall network performance by Interleaving, which provides for ordering sequence of the encoded bits is changed so that the burst of errors gets distributed across various codewords present in the data rather than being bound to a single codeword, thus also improving bandwidth efficiency.

Regarding claim(s) 3, 8,13, 17, 22, 27, Pragada discloses wherein a fixed offset is between a frame structure of the first OFDMA communications signal and a frame structure of the second OFDMA communications signal (See ¶ Table 1,  Frame Secondary CC's are synchronized May be offset in time from primary CC Timing and time aligned to primary).  Reasons for combining same as for claim 1.
Regarding claim(s) 4, 9,14, 18, 23, 28, Barak discloses wherein the fixed offset is equal to zero (See ¶ 38,  The low cost RF transceivers may be those typically utilized in WiMAX mobile station handset units, which are designed, architecturally, to transmit low power. Thus, the radio is typically zero IF architecture, which requires compensation of I/Q phase misbalancing, gain misbalancing and DC offset. ).
Regarding claim(s) 5, 10, 19,24, Pragada discloses wherein the first SC-FDMA communications signal received from the wireless node in the licensed spectrum carries signaling or other control information related to the second OFDMA communications signal transmitted in the unlicensed spectrum (See ¶ Table 1, Each CC broadcasts system System information may be provided information using dedicated signaling on the associated licensed (primary CC) Control Each CC has PDCCH).  Reasons for combining same as for claim 1.

Regarding claim(s) 6, 11, 15, 20, 25, 29, Barak discloses receiving, concurrently with the transmission of the first and second OFDMA communications signals, the first SC-FDMA communications signal from the wireless node in the licensed spectrum and the second SC-FDMA communications signal from the wireless node in the unlicensed spectrum (See ¶ 11, operating in licensed bands or using unlicensed bands, OFDM (Orthogonal Frequency Division Multiplexing) or single carrier technology (constant power with a fixed modulation scheme) are typically employed. In OFDM, the channel bandwidth is divided into multiple concurrent parallel transmissions on several frequencies….this combined with Pragada allows for concurrent transmissions and reception of OFDMA and SC-FDMA signals).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411